               Case 2:12-cr-00208-TSZ Document 39 Filed 08/31/20 Page 1 of 2




 1
 2
 3
                              UNITED STATES DISTRICT COURT
 4
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE

 6   UNITED STATES OF AMERICA,                     )   NO. CR12-208TSZ
                                                   )
 7                   Plaintiff,                    )   ORDER GRANTING MOTION FOR
                                                   )   EARLY TERMINATION OF
 8              v.                                 )   SUPERVISED RELEASE
                                                   )
 9   SAMMY LAMAR KING,                             )
                                                   )
10                   Defendant.                    )
                                                   )
11
12          This matter having come before the Court on the Defendant’s Motion for Early
13   Termination of Supervised Release, docket no. 38, and the Court having reviewed the
14   motion, and the records and files herein,

15          THE COURT FINDS, pursuant to 18 U.S.C. § 3583(e), that early termination of

16   Mr. King’s supervised release is warranted by the conduct of Mr. King and in the
     interests of justice;
17
            IT IS FURTHER ORDERED that the term of supervised release for Mr. King
18
     shall be terminated, effective immediately.
19
            The Clerk of the Court is directed to send copies of this order to all counsel of
20
     record, and to the United States Probation Office.
21          IT IS SO ORDERED.
22          DATED this 31st day of August, 2020.


                                                        A
23
24
25                                                      Thomas S. Zilly
                                                        United States District Judge
26

       ORDER GRANTING MOTION                                     FEDERAL PUBLIC DEFENDER
       FOR EARLY TERMINATION                                        1601 Fifth Avenue, Suite 700
       OF SUPERVISED RELEASE                                          Seattle, Washington 98101
       (Sammy Lamar King; CR12-208TSZ) - 1                                       (206) 553-1100
              Case 2:12-cr-00208-TSZ Document 39 Filed 08/31/20 Page 2 of 2




 1
     Submitted by:
 2   s/ Nancy Tenney
 3   Assistant Federal Public Defender
     Attorney for Sammy Lamar King
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

       ORDER GRANTING MOTION                           FEDERAL PUBLIC DEFENDER
       FOR EARLY TERMINATION                              1601 Fifth Avenue, Suite 700
       OF SUPERVISED RELEASE                                Seattle, Washington 98101
       (Sammy Lamar King; CR12-208TSZ) - 2                             (206) 553-1100
